                                                                       USDCSDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT
                                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                       DOC#:   _______           ..,...__

                                                                       DATE FILED: 1-/ ,_&/ ! ,74
ROBERT WILLIAMS,

                          Petitioner,                              14-cv-597 (NSR)
        -against-
                                                                   OPINION & ORDER
WILLIAM LEE, Superintendent of Green Haven
Correctional Facility,

                          Respondent.
---------------------------------------------------------------X
NELSONS. ROMAN, United States District Judge:

        Robert Williams ("Petitioner"), proceeding prose, seeks a writ of habeas corpus under 28

U.S.C. § 2254. Following a jury trial, Petitioner was found guilty of first-degree manslaughter

and third-degree criminal possession of a weapon. Currently pending before the Court is a

Report and Recommendation ("R & R") issued by Magistrate Judge Judith C. McCarthy

pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), recommending that

the petition be denied. For the following reasons, the Court adopts the R & R, and the petition is

DENIED.

                                              BACKGROUND

        The Court presumes familiarity with the factual and procedural background of this case,

the underlying criminal proceeding, and Petitioner's collateral state challenges.

        Following Petitioner's convictions and the exhaustion of his state court appeals, he timely

filed the instant petition for a writ of habeas corpus on January 23, 2014, Petitioner argued that

habeas corpus should be granted because the trial court (1) violated his due process rights by

admitting statements that he made involuntarily, unknowingly, and unintelligently to the police;

(2) violated the Sixth Amendment by allowing "clearly prejudicial hearsay" testimony from the
victim's mother and sister relating to previous violence between Petitioner and the victim; and

(3) denied him his right to a fair trial because the comi empaneled a biased jury and later

provided prejudicial jury instructions. (Pet'r's Pet. for Habeas Corpus, pp. 5 - 30, ECF No. 1.)

       On December 4, 2017, Judge McCarthy issued her R & R recommending that this Court

deny the petition, finding that on Petitioner's first claim, the state court's admission of his

statements to law enforcement was not unreasonable and that Petitioner's second and third

claims were procedurally barred. Petitioner filed objections on January 5, 2018, after the

December 18, 2017 deadline to file objections. (ECF No. 17.) The Court deemed the objections

to be filed nunc pro tune. (ECF No. 16.)

                                       STANDARDS OF REVIEW

I.     Habeas Petition to Review a State Court Decision

       "Habeas review is an extraordinary remedy." Bousley v. United States, 523 U.S. 614, 621

(1998). When a claim has been adjudicated on the merits in a state court proceeding, a prisoner

seeking habeas relief must establish that the state court's decision "was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States" or "was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding." 28 U.S.C. § 2254(d)(l), (d)(2); Cousin

v. Bennett, 511 F.3d 334,337 (2d Cir. 2008). A state court's findings of fact are presumed

correct unless the petitioner rebuts the presumption with clear and convincing evidence. 28

U.S.C. § 2254(e)(l); see also Nelson v. Walker, 121 F.3d 828, 833 (2d Cir. 1997).
    II.    Magistrate Judge's Report and Recommendation

           A magistrate judge may "hear a pretrial matter [that is] dispositive of a claim or defense"

    if so designated by a district court. Fed. R. Civ. P. 72(b)(l); accord28 U.S.C. § 636(b)(l)(B). In

    such a case, the magistrate judge "must enter a recommended disposition, including, if

    appropriate, proposed findings of fact." Fed. R. Civ. P. 72(b)(l); accord 28 U.S.C. § 636(b)(l).

    Where a magistrate judge issues a report and recommendation,

           [w]ithin fomieen days after being served with a copy, any party may serve and
           file written objections to such proposed findings and recommendations as
           provided by rules of comi. A judge of the court shall make a de novo
           determination of those portions of the report or specified proposed findings or
           recommendations to which objection is made. A judge of the court may accept,
           reject, or modify, in whole or in part, the findings or recommendations made by
           the magistrate judge.

    28 U.S.C. § 636(b); accord Fed. R. Civ. P. 72(b)(2), (3). However, "[t]o accept the report and

    recommendation of a magistrate, to which no timely objection has been made, a district court

    need only satisfy itself that there is no clear error on the face of the record." Wilds v. United

    Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003) (quoting Nelson v. Smith, 618 F.

    Supp. 1186, 1189 (S.D.N.Y. 1985) (internal quotation marks omitted); accord Feehan v. Feehan,

    No. 09-CV-7016(DAB), 2011 WL 497776, at *1 (S.D.N.Y. Feb. 10, 2011); see also Fed. R. Civ.

    P. 72 advisory committee note (1983 Addition, Subdivision (b)) ("When no timely objection is

    filed, the court need only satisfy itself that there is no clear error on the face of the record in

    order to accept the recommendation.").




/
             HABEAS PETITION AND MAGISTRATE JUDGE'S FINDINGS

       Petitioner's habeas petitioner challenges his 2010 conviction by asserting that the trial

court (1) violated his due process rights by admitting statements that he made involuntarily,

unknowingly, and unintelligently to the police; (2) violated the Sixth Amendment by allowing

"clearly prejudicial hearsay" testimony from the victim's mother and sister relating to previous

violence between Petitioner and the victim; and (3) denied him his right to a fair trial because the

court empaneled a biased jury and later provided prejudicial jury instructions.

       Judge McCarthy found that Petitioner properly exhausted his claims surrounding his

statements to law enforcement but that the state's decision to admit Petitioner's statements was

reasonable, consistent with clearly established federal law, and was based on a reasonable

determination of the facts. The Second Department reasonably determined that Petitioner's

initial statements at the scene were not the product of custodial interrogation and that the

administration of Miranda rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966) was not

required because the public safety exception applied. Petitioner's pre-Miranda statements in

booking were reasonably determined to be spontaneous utterances, and it was not objectively

umeasonable for the state court to find his statements made in the videotaped interview after he

was advised of his rights to be uncoerced and an implied waiver of those rights. The state court

was also reasonable in finding Petitioner's statements made at the hospital to be admissible

because Petitioner had previously been provided with a Miranda warning and continued to

voluntarily waive those rights.

       However, Judge McCarthy determined that Petitioner's Sixth Amendment claim relating

to testimony from the victim's mother and sister about Petitioner's previous physical altercation

with the victim was procedurally barred. Petitioner's state court filings on this issue focus solely

                                                  4
on the trial court's application of a New York state evidentiary rule from People v. Molineux,

168 N.Y. 264 (1901), and there was nothing in his submissions to put the Second Department or

the Court of Appeals on notice that there was a federal law aspect to this claim. Judge McCarthy

found that Petitioner's fair trial claims were also procedurally barred for several reasons. First,

the Second Department determined that, although the trial court erred in failing to obtain

individual assurances of impartiality from the jurors during voir dire, reversal was not required

because the defense counsel failed to exercise his available peremptory challenges prior to the

end of jury selection as required for reversal under state law. See N.Y. Crim. Proc. Law

§ 270.20(2). This judgment rested on an independent and adequate state law ground and was

therefore procedurally barred from habeas review. Second, Petitioner was procedurally barred

from asserting claims related to the jury instructions because he did not fairly present the same

constitutional claim in his state court filings.

        Based on this analysis, Judge McCarthy recommended that the Petition be denied in its

entirety and that no certificate of appealability be issued.

                                 DISCUSSION OF OBJECTIONS

        Petitioner objects to the R & Ron several grounds. First, he argues that he has a due

process claim about the testimony of the victim's mother and sister that is not procedurally

barred because he raised a claim that this their testimony was inadmissible hearsay in his state

court appeals. Second, Petitioner contends that his statements at the scene, during the videotaped

interview, and at the hospital should have been suppressed. Petitioner also asserts that the

verdict sheet was fundamentally flawed and deprived him of due process in the form of a fair

trial. Finally, Petitioner requests a reduced sentence because his current sentence is cruel and

unusual.

                                                   5
           The Court undertakes a de nova review of Petitioner's specific objections to the R & R.



      I. Testimony about Petitioner's previous violent altercations with the victim

           According to Petitioner, because he raised hearsay objections to this testimony in his

direct appeal, the claim that this testimony deprived him of a fair trial in violation of his due

process rights is not procedurally barred. 1

           For a habeas petition to be granted, a petitioner must have exhausted his claims in state

court. 28 U.S.C. § 2254(b). Exhaustion requires a prisoner to have "fairly presented to an

appropriate state court the same federal constitutional claim that he now urges upon the federal

courts." Turner v. Artuz, 262 F.3d 118, 123 (2d Cir. 2001) (internal quotation marks omitted).

To satisfy the exhaustion requirement, the claim presented to the state court must be the

"substantial equivalent" of that raised in the federal habeas petition. Jones v. Keane, 329 F.3d

290, 295 (2d Cir. 2003).

           Although Petitioner is correct that he raised hearsay objections to the testimony from the

victim's mother and sister in state court, he did not present a constitutional claim about this

testimony. He only argued that the testimony was inadmissible hearsay, an argument which is

insufficient to provide state courts with the required notice of a due process claim. Compare

Wright v. Duncan, 500 F. App'x 36, 38 (2d Cir. 2012) (affirming the judgment that the

petitioner's hearsay-related due process claim was procedurally barred because the petitioner did

not explicitly raise a due process objection); Dillon v. Conway, No. 07-CV-10728(ALC)(RLE),

2016 WL 6634917, at *2 (S.D.N.Y. Nov. 9, 2016); Jean-Baptiste v. Artus, No. 09-CV-



1
    Petitioner withdrew his Sixth Amendment claims. (Pet'r's Opp'n pp. 5 - 6.)
                                                          6
5920(ER)(PED), 2012 WL 12906287, at *12 (S.D.N.Y. June 19, 2012); Delesline v. Conway,

755 F. Supp. 2d 487,497 (S.D.N.Y. 2010); McCoy v. Walker, No. 99-CV-3926(RWS), 1999 WL

1191988, at *9 (S.D.N.Y. Dec. 14, 1999) (holding that the petitioner failed to exhaust his claim

that the trial court allowed inadmissible hearsay because he only presented the issue to state

courts on state law grounds and not as a due process violation), with Sutton v. Herbert, 39 F.

Supp. 2d 335,338 (S.D.N.Y. 1999) (holding that the petitioner properly exhausted his state court

remedies for a hearsay claim by specifically claiming a denial of due process related to those

hearsay claims in his brief to the state appellate court). Petitioner only raised his objections to

the testimony as inadmissible hearsay under state law, and thus this claim is not exhausted for

the purposes of habeas review.

   II. Petitioner's incriminating statements to law enforcement

        When a federal court reaches the merits of a habeas petition, under the Antiterrorism and

Effective Death Penalty Act ("AEDP A"), the court cannot grant the petition unless the state

court decision was contrary to or involved an unreasonable application of clearly established

federal law or resulted in a decision that was based on an unreasonable determination of the

facts. 28 U.S.C. § 2254(d)(l)- (2). After a de nova review, the Court agrees with Judge

McCarthy and finds that the state court's determination that each instance of Petitioner's

statements to law enforcement were admissible was not an unreasonable application of clearly

established federal law or based on an unreasonable determination of the facts.

    A. Statements to the police at the scene

        Upon forcing open the door of the apartment at the scene, police officers observed a

motionless woman on a couch surrounded by "a large puddle of blood," next to a male,

Petitioner, who appeared to be wounded and they asked Petitioner what happened. (Trial Ct.

                                                  7
Decision & Order, p. 44, ECF No. 12-2.) Petitioner answered, "I stabbed her. She stabbed me."

(Id) Petitioner claims this initial statement was improperly admitted because it was made before

Miranda and after a custodial interrogation. The trial court found that the officer's question was

justified, and the Second Department affirmed, finding that the question was justified and that

the initial statement was not the product of improper custodial interrogation.

       A Miranda warning is required only if a suspect is subjected to custodial interrogation.

Parsad v. Greiner, 337 F.3d 175, 181 (2d Cir. 2003). A person is in custody for Miranda

purposes when there has been a restriction on his freedom. Oregon v. Mathiason, 429 U.S. 492,

495 (1977) (per curiam). To determine whether one is in custody courts first consider the

circumstances surrounding the interrogation and then whether under those circumstances a

reasonable person would have felt free to terminate the interrogation and leave. Parsad, 337

F.3d at 181 - 82. The custody component of Miranda shows that "police officers are not

required to administer Miranda warnings to everyone whom they question," including suspects,

but only to those who are in custody. Mathiason, 429 U.S. at 495.

       Whether or not Miranda has been administered, to be admissible, a confession must be

uncoerced and voluntary. See Colorado v. Connelly, 479 U.S. 157, 167 (1986). "[C]oercive

police activity is a necessary predicate to finding that a confession is not 'voluntary' within the

meaning of the Due Process Clause of the Fourteenth Amendment." Id A confession is

involuntary when the conduct of government agents is such as to overbear one's will to resist and

cause "confessions not freely self-determined." United States v. Kaba, 999 F.2d 47, 51 (2d Cir.

1993) (quoting United States v. Guarno, 819 F.2d 28, 30 (2d Cir. 1987)). In determining

whether a defendant's will is overborne, courts consider a totality of the circumstances which

may include the characteristics of the accused, the conditions of the interrogation, and the

                                                  8
conduct oflaw enforcement officials. United States v. Awan, 384 F. App'x 9, 14 (2d Cir. 2010);

Green v. Scully, 850 F.2d 894, 901 - 02 (2d Cir. 1988).

       Considering the totality of the circumstances, the Court agrees with the conclusion

reached in the R & R; the state court's determination that Petitioner was not subjected to

custodial interrogation and that the officers did not coerce Petitioner's confession was not

umeasonable. The officer's question was not accusatory. It was directed at assessing what

appeared to be a violent and potentially still-dangerous situation. See Self v. Milyard, No. 11-CV-

00502(REB), 2012 WL 365998, at *21 (D. Colo. Feb. 2, 2012) (holding that the defendant's

statements were voluntary because they were made to police officers while they were still

investigating and because the officers asking the defendant about what happened was not an

interrogation). As Judge McCarthy points out, there is no evidence that the officers threatened

Petitioner or used physical or psychological pressure to coerce a confession. At the time of

Petitioner's confession, he was not handcuffed, he had not been told that he was under arrest, and

he had not been prevented from leaving his apartment. See US. v. Newton, 181 F. Supp. 2d 157,

173 - 74 (E.D.N.Y. 2002) (holding that a parolee was not subjected to custodial interrogation

because, although he was handcuffed while the parole officer searched his home, he was

informed that he was not under arrest and that he was handcuffed for his own safety).

       Moreover, Petitioner was in his home when the officer asked him what happened. (See

Pet'r's Mem. of Law p. 31, ECF No. 12-2); (Trial Ct. Decision & Order, pp. 44-45.) "Miranda

rarely applies to an interrogation at a suspect's home" because courts are much less likely to find

circumstances to be custodial when the interrogation takes place in surroundings familiar to the

suspect. Id. at 174. Thus the state court could have reasonably found that Petitioner was not

subjected to a custodial interrogation and that his confession was voluntary. Based on the

                                                 9
totality of the circumstances, it was not objectively unreasonable for the state comi to determine

that Petitioner's confession was not coerced.

        B. Statements during videotaped interview2

        Petitioner alleges that, although he was provided with a Miranda warning prior to his

testimony, he did not voluntarily waive his rights and his subsequent statements are inadmissible.

See Miranda v. Arizona, 384 U.S. 436, 444 (1966). According to Petitioner, his statements were

involuntary because he was in a "weakened psychological and physical state," from the pain

caused by his punctured lung and was unable to make a free and deliberate choice to waive his

rights. (Pet'r's Opp'n pp. 10- 11, ECF No. 17.)

        The trial court held that Petitioner's statements in this interview were made after he was

informed of his constitutional rights and after he knowingly and voluntarily waived those rights.

Upon review of the evidence, the trial court determined that Petitioner was read, indicated that he

understood, and waived his Miranda rights and that Petitioner was "lucid and responded

appropriately to questions" and that he had the "capacity to engage in conversation and exercise

his will." (Trial Ct. Decision & Order at pp. 45, 48 - 49) The trial court also found that "there is

no indication that the police deliberately withheld treatment to coerce defendant into making a

statement." (Id. at 48.) The Second Department upheld the trial court's decision.




2
  Petitioner does not appear to object to the R & R's determination that the state court was not unreasonable to
determine that his statements made in booking, before he received the Miranda warning, were spontaneous and
therefore admissible. In any case, this Court agrees with the conclusion reached in the R & R. Based on the record,
Petitioner's booking statements were spontaneous and not the result of any type of an interrogation. "[W]here a
defendant spontaneously and voluntarily makes self-incriminating statements without any prompting by law
enforcement officers, his statements are admissible even if Miranda warnings had not yet been recited to him."
Taylor v. Connelly, 18 F. Supp. 3d 242, 256 (E.D.N.Y. 2014) (quoting US. v. Vasta, 649 F. Supp. 974, 988
(S.D.N.Y. 1986)) (internal quotation marks omitted).

                                                         10
        After a defendant is provided with a Miranda waining, the defendant may waive those

rights if the waiver is made voluntarily, knowingly, and intelligently. Miranda, 384 U.S. at 444.

To be voluntary, a waiver must be "the product of free and deliberate choice rather than

intimidation, coercion, or deception." Moran v. Burbine, 475 U.S. 412,421 (1986). For a

waiver to have been made knowingly and intelligently, the defendant must have a "full

awareness of both the nature of the right being abandoned and the consequences of the decision

to abandon it." Id. To satisfy these standards, the defendant only needs to be aware that "he may

choose not to talk to law enforcement officers, to talk only with counsel present, or to

discontinue talking at any time." Colorado v. Spring, 479 U.S. 564, 574 (1987).

        While Petitioner alleges that his waiver could not have been voluntary considering the

extreme amount of pain he was in from his injury, it was not objectively umeasonable for the

state court to find that Petitioners uncoerced statements after he received the Miranda warning

established an implied waiver. Waiver may be implied where a defendant indicates an

understanding of his rights coupled with "a course of conduct indicating waiver." United States

v. Murphy, 703 F.3d 182, 194 (2d Cir. 2012) (quoting Berghuis v. Thompkins, 560 U.S. 370,384

(2010)) (intemal quotation marks omitted). Petitioner was given and indicated that he

understood his rights under Miranda at the start of the videotaped interview,3 yet he continued to

answer questions. Courts have held that those circumstances, continuing to respond to questions

after receiving the warning, may constitute an implicit waiver of Miranda rights. Berghuis, 560

U.S. at 385     86 (noting that by responding to questions from the inteffogating officer after




3
 Petitioner was read his rights and indicated that he knew what the rights were and would speak with law
enforcement until he did not want to speak any further. (See Pet'r's Mem. of Law p. 30, ECF No. 12-2); (Trial Ct.
Decision & Order p. 45, ECF No. 12-2.)
                                                        11
receiving the Miranda warning, Thompkins waived his right to remain silent); United States v.

Peter, No. 17-CR-054(NRB), 2018 WL 5282878, at *4 (S.D.N.Y. Oct. 24, 2018) (holding that

Peter waived his Miranda rights after he signed a waiver of those rights and proceeded to answer

questions); US. v. Wright, No. 10-CR-504-S-l(ADS)(ARL), 2012 WL 1132421, at *4 (E.D.N.Y.

Apr. 2, 2012) (stating that the defendant waived his right to remain silent after being informed of

his Miranda rights and then making a statement to the police).

         Moreover, Petitioner's waiver of his right to remain silent was not coerced or

involuntary. Although Petitioner had an injury during the interrogation, the existence of a

physical injury alone is not enough to render a waiver involuntary. 4 See United States v. Brown,

64 F.3d 1115, 1118 (7th Cir. 2011) (holding that under the totality of the circumstances, it was

clear that Brown understood and waived his rights by continuing to answer questions despite

having an untreated broken arm at the time of the interrogation); Gordon v. Mantella, 155 F.

App'x 562, 565 (2d Cir. 2005) (holding that pain from a hand injury was not enough to show that

the petitioner's statements were involuntary); Peter, 2018 WL 5282878, at *5 (rejecting "any

suggestion that Peter's physical condition at the time of his interrogation rendered his waiver or

ensuing statements inherently involuntary" even though he had recently endured and been treated

for a gunshot wound and was in pain); Saunders v. Lavalley, No. 10-CV-5896(CS)(LMS), 2014

WL 2624763, at *16 (S.D.N.Y. June 10, 2014) (rejecting the petitioner's argument that his post-



4
  To the extent that Petitioner claims his statements were also coerced because he had consumed alcohol at some
point in the evening prior to his interrogation, that is also insufficient to invalidate his waiver of his Miranda rights.
See United States v. Wyche, 307 F. Supp. 2d 453,463 (S.D.N.Y. 2004). "Courts in this Circuit have held that '[a]
statement may still be voluntarily given even when the speaker is intoxicated or under the influence of drugs, as
there is no per se rule that a confession given under such circumstances is involuntary.' " Evans v. Kirkpatrick, No.
08-CV-6358T, 2010 WL 4174624, at *8 (W.D.N.Y. Oct. 22, 2010) (quoting States v. Wyche, 307 F. Supp. 2d 453,
463 (S.D.N.Y. 2004)).


                                                            12
Miranda statements were coerced because he was diabetic and in pain at the time of the

interrogation). For a suspect to be so physically debilitated as to be unable to waive his rights,

courts generally hold that the suspect should be essentially "incapacitated and sedated."

Berghuis v. Thompkins, 560 U.S. 370,387 (2010). Here, Petitioner was not incapacitated and

sedated; the trial court dete1mined that he was lucid and responding appropriately to questions.

Accordingly, it was not objectively unreasonable for state court to find that Petitioner had

implicitly waived his rights.

    C. Statements at the hospital

       About an hour after Petitioner received his Miranda rights, the officers stopped the video

inte1Togation and Petitioner was taken to St. Luke's Hospital, where he was diagnosed with a

collapsed lung. Officer Karabelas was in Petitioner's room around 6:50 AM, shortly after

Petitioner arrived at the hospital and asked Petitioner what had happened to his hand. Petitioner

responded that he had "punched the hell out of her." (Trial Ct. Decision & Order pp. 45 - 46);

(R & R p. 6.) At around 8:20 AM, Officer Pretsch entered Petitioner's room, and Petitioner told

him about a previous violent incident between Petitioner and the victim that occurred when they

lived in Poughkeepsie. (Trial Ct. Decision & Order, pp. 45 - 46); (R & R pp. 6        7.) Several

hours later, Officer Karabelas reentered the room and asked Petitioner to tell him what happened

the previous night. (Trial Ct. Decision & Order pp. 45     46); (R & R p. 7.) Petitioner stated that

the victim told him she wanted to stab him, Petitioner retrieved two knives and handed her one,

the victim stabbed him in the side, and he stabbed her back. (Trial Ct. Decision & Order, pp. 45

-46); (R & Rp. 7.)

        The trial court held that Petitioner was lucid at the times the officers spoke with him and

that he responded to questions appropriately. The Second Department affirmed.

                                                 13
       Petitioner argues that the statements he made in the hospital were coerced, involuntary

statements and were inadmissible because he continued to be in pain at the hospital and then,

after 9:10 AM, was heavily medicated before surgery.

       As discussed earlier, pain alone is not enough to show that a defendant's incriminating

statements are involuntary. Similarly, statements made while a defendant is in pain in a hospital

are not necessarily coerced; courts must continue to consider the totality of the circumstances in

determining whether the defendant's will was overborne. See, e.g., Campaneria v. Reid, 891

F.2d 1014, 1020 (2d Cir. 1989); King v. City of New York, Nos. 99-CV-3669(JG), 05-CV-

3247(JG), 2007 WL 959696, at* 13 (E.D.N.Y. Mar. 30, 2007); Pritchett v. Portuondo, No. 02-

CV-0824(MBM)(GWG), 2003 WL 22472213, at *6 (S.D.N.Y. Oct. 31, 2003). Courts have also

found statements made after an individual has been administered medication or undergone

surgery to be voluntary after applying the totality of the circumstances analysis. See United

States v. Parker, 116 F. Supp. 3d 159, 176 (W.D.N.Y. 2015); Brown v. Phillips, No. 03-CV-

036l(DGT), 2006 WL 656973, at *5         6 (E.D.N.Y. Mar. 13, 2006); see also United States v.

Cristobal, 293 F.3d 134, 142 (4th Cir. 2002) (holding that there was no evidence that the

medication given to the petitioner impacted his ability to think rationally).


       The Second Circuit in Campaneria v. Reid applied a totality of the circumstances analysis

to determine that the petitioner's statements were voluntary despite his injuries. There, the

petitioner claimed that his statements were coerced because the police conducted their

inte1rogations while he was in an intensive care unit and was in pain from a serious knife wound.

Campaneria v. Reid, 891 F.2d 1014, 1020 (2d Cir. 1989). He also argued that he was young and

had a poor command of the English language so was easily coerced by the police. Id Based on

the totality of the circumstances, the Second Circuit held that the petitioner's statements were not
                                                14
coerced. Id. The petitioner's statements were made while he was "alert and awake," and

"[a]lthough [the petitioner] suffered pain and discomfort, it was not so severe as to render him

unable to make a voluntary statement or unduly susceptible to manipulation by his

interrogators." Id. Additionally, the interrogations were relatively short, and the interrogators

left to return later when the petitioner declined to be interviewed. Id.


        The circumstances in Campaneria are similar to those in this case. Like Campaneria,

Petitioner was alert while answering questions despite being in pain. Also, the interrogations

were fairly brief; there is no indication that Petitioner endured unnecessarily prolonged or

complicated interrogation in the hospital. He also, at one point, indicated to the officers that he

wanted to talk. (Trial Ct. Decision & Order, p. 45.) However, unlike in Campaneria, Petitioner

did not have difficulty understanding the English language. He had previously answered

questions during the video interrogation before he was taken to the hospital, and he continued to

answer questions at the hospital. Based on the totality of the circumstances, the trial court was

not objectively unreasonable to determine that Petitioner's statements at the hospital were

voluntary. 5




5 The Court also agrees with Judge McCarthy's determination that the state court reasonably determined that
Petitioner remained under Miranda while he was at the hospital. The "mere passage of time" does not require the
re-administration of Miranda warnings. Renewed warnings are not required "unless the circumstances changed so
seriously that [the defendant's] answers no longer [are] voluntary." Wyrick v. Fields, 459 U.S. 42, 47 (1982). The
Second Circuit has established that relevant factors include (1) the length of time between interrogations; (2)
whether the defendant was in continuous custody; (3) and whether the focus of the interrogations remained the
same. Zapulla v. New York, 391 F.3d 462,474 (2d Cir. 2004). Here, Petitioner was transported to the hospital
immediately following an hour-long interrogation, at the beginning of which he received a Miranda warning. He
was also in continuous custody and the focus of the interrogation remained on Petitioner's relationship to the victim
and the crime.
                                                         15
    III.      Issues with the verdict sheet

           Petitioner alleges that the verdict sheet at his trial directed the jury's verdict and thus

deprived him of due process. To support this argument, Petitioner quotes his then-attorney's

argument from the trial transcript. (Transcript, pp. 1225 - 26, ECF No. 12-20.) Petitioner's

attorney at the time objected to the use of the word "consider" and argued that "determine"

would be more appropriate. 6 (Id.) The attorney pointed out that the "jury is free to consider

everything as they deliberate." (Id.)

           The trial court allowed the language on the verdict sheet to remain the same, and no

jurors asked questions about the verdict sheet. Nothing about the use of "consider" over

"determine" in this context would have created a mandatory presumption of intent or any other

issue depriving Petitioner of due process. See Francis v. Franklin, 471 U.S. 307,314 (1985).

Additionally, decisions about the format and language used in a verdict form are left to the

discretion of the trial court. Lore v. City ofSyracuse, 670 F.3d 127, 159-60 (2d Cir. 2012);

Ladenburg Thalmann & Co., Inc. v. Modern Cont'! Const. Holding Co., Inc., 408 F. App'x 401,

405, at *3 (2d Cir. 2010); Zaratzian v. Abadir, No. 10-CV-9049(VB), 2015 WL 5474246, at *2

(S.D.N.Y. July 8, 2015). Absent any indication that the verdict form deprived Petitioner of due

process, the Court determines that the trial court's decision to not change the verdict sheet was

not objectively umeasonable.

    IV.        Constitutionality of Petitioner's sentence

           After Petitioner was found guilty of first-degree manslaughter and third-degree criminal

possession of a weapon, the court sentenced him, a second felony offender, to twenty-five years


6
 Specifically, the attorney argued that"[ c]onsider only if not guilty of Count 1" should be "[d]etermine if not guilty
of counts [sic] one." (Transcript p. 1225.)

                                                          16
of imprisonment and five years supervised release for his manslaughter conviction and a

concurrent term of three and a half to seven years imprisonment on the criminal possession of a

weapon conviction. In his objection to the R & R, Petitioner suggests that his sentence is cruel

and unusual in violation of the Eighth Amendment and requests a reduced sentence. 7 Petitioner

also notes that his sentence should also be reduced because he has bettered himself and worked

to help others since being incarcerated. Petitioner's commitment to helping others, demonstrated

through his submissions with his objection, is commendable and the Court hopes that Petitioner

continues these efforts. However, personal improvement is not grounds for a reduced sentence

under the Eighth Amendment.

        "The Eighth Amendment forbids only extreme sentences that are grossly disproportionate

to the crime." United States v. Rivera, 546 F.3d 245, 254- 55 (2d Cir. 2008) (internal quotation

marks omitted). Petitioner's sentence for his first-degree manslaughter and third-degree criminal

possession of a weapon convictions are not extreme or grossly disproportionate to the crimes.

First degree manslaughter is a class B felony, and criminal possession of a weapon in the third

degree is a class D felony. N.Y. Penal Law§§ 125.20 & 265.02. Under New York law, a

sentence for a class B felony must be at least five years and cannot exceed twenty-five years, and

a sentence for a class D felony must be at least two years and cannot exceed seven. N. Y. Penal

Law§ 70.02(3)(a), (c). A sentence that is consistent with these statutory requirements, like the

sentence in this case, is not cruel or unusual. See Collins v. Irvin, No. 92-CV-5157(FB), 1995

WL 451022, at *2 (E.D.N.Y. July 19, 1995) (holding that the petitioner's sentence for first



7
  It is unclear whether Petitioner has exhausted his claim that his sentence was unconstitutional under the Eighth
Amendment. In his state court appeals, Plaintiff did argue that his sentence was unduly harsh and excessive, and the
Second Department concluded that the sentence was not excessive. Therefore, in order to provide liberal treatment
for a prose petitioner, the Court will consider this claim to be exhausted and will consider the merits.
                                                        17
degree manslaughter and weapons charges of was not excessive because it fell within the limits

set by the New York legislature).

       Petitioner concludes his request for a reduced sentence by seeking mercy from the Court

and citing to United States v. Holloway. In Holloway, Judge John Gleeson writes movingly

about the need to act in order to avoid or correct unjust sentences. 68 F. Supp. 3d 310, 316      17

(E.D.N.Y. 2014). "Doing justice ... takes time and involves work, including careful

consideration of the circumstances of particular crimes, defendants, and victims-and often the

relevant events occurred in the distant past. It requires a willingness to make hard decisions,

including some that will be criticized." Id. at 316. This Court agrees. However, the facts that

resulted in a reduced sentence in Holloway are not applicable here. In Holloway, the petitioner

was convicted of three counts of carjacking. For the carjacking convictions alone, the petitioner

was sentenced to 151 months. Id. at 312. Then, because of 18 U.S.C. § 924(c) which imposes

mandatory minimum sentences for the use of a firearm during the commission of a violent crime,

the petitioner was sentenced to an additional fmiy-five years imprisonment. Id. at 312 - 13. The

petitioner filed a motion for reconsideration, and the court requested that the United States

Attorney "consider exercising her discretion to agree to an order vacating two or more of

Holloway's 18 U.S.C. § 924(c) convictions." Id. at 314. The United States Attorney agreed, and

the petitioner's sentence was reduced. Id.

       Unlike the petitioner in Holloway, Petitioner was not subjected to a grossly excessive

sentence under a strict statutory mandatory minimum similar to 18 U.S.C. § 924(c). Rather,

Petitioner was sentenced consistently with the ranges required under New York law for the

crimes of which Petitioner was convicted. Although attorneys and the entire justice system must

avoid the "easy route" and the assumption that there is "nothing we can do" about excessive

                                                 18
sentences, Petitioner's sentence is not excessive. Id. at 316. In addition to work and "careful

consideration of the circumstances of particular crimes," 68 F. Supp. 3d at 316, doing justice

requires equitable application of the law. Petitioner's sentence was consistent with the

sentencing range set by the New York legislature, and there are no other factors which would

render his sentence cruel or unusual. Therefore, the Second Department was not unreasonable in

refusing to reduce Petitioner's sentence.

                                            CONCLUSION

       For these reasons, the Court adopts Judge McCarthy's R & R in its entirety. The petition

for a writ of habeas corpus is therefore DENIED. The Clerk of Court is directed to enter

judgment accordingly, close the case, mail a copy of this Order to Petitioner and show proof of

service on the docket.

       As Petitioner has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413 F.3d

192, 195 (2d Cir. 2005); Lozada v. United States, 107 F.3d 1011, 1017 (2d Cir. 1997), abrogated

on other grounds by United States v. Perez, 129 F.3d 225,259      60 (2d Cir. 1997). The Court

certifies pursuant to 18 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in

good faith, and therefore in forma pauperis status is denied for the purposes of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


Dated: February    , 2019                                     SO ORDERED:
       White Plains, New York
                                                                                  /"//""   ~/.,/'
                                                                           A.,?'"IJ/i,,/
                                                                       /     ,.¼_/)
                                                                   /                  /



                                                             N~!l/S;-Ro~an
                                                             United States District Judge


                                                19
